Name: 2004/653/EC: Commission Decision of 16 September 2004 amending Commission Decision 2001/376/EC as regards the dispatch of meat-and-bone meal of mammalian origin and related products from Portugal (notified under document number C(2004) 3463)(Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  animal product;  agricultural activity;  agricultural policy;  trade;  international trade
 Date Published: 2004-09-23; 2005-10-12

 23.9.2004 EN Official Journal of the European Union L 298/25 COMMISSION DECISION of 16 September 2004 amending Commission Decision 2001/376/EC as regards the dispatch of meat-and-bone meal of mammalian origin and related products from Portugal (notified under document number C(2004) 3463) (Text with EEA relevance) (2004/653/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Decision 2001/376/EC of 18 April 2001 concerning measures made necessary by the occurrence of bovine spongiform encephalopathy in Portugal and implementing a date-based export scheme (3) contains certain provisions adopted to protect against bovine spongiform encephalopathy (BSE) due to the outbreak of that disease in Portugal. (2) That Decision lays down specific rules made necessary due to the occurrence of BSE in Portugal including a prohibition on the dispatch of meat meal, bone meal and meat and-bone meal of mammalian origin and animal feed and fertilisers containing such products (the meat-and-bone meal and related products) from that Member State to other Member States or third countries. (3) However, Decision 2001/376/EC provides that Portugal may under certain conditions authorise the dispatch of the meat-and-bone meal and related products to other Member States which have given their authorisation. (4) Regulation (EC) No 1774/2002 of the European Parliament and of the Council of 3 October 2002 laying down health rules concerning animal by-products not intended for human consumption (4) lays down the conditions for the categorisation, collection, transportation, disposal, processing, use and intermediate storage of animal by-products. Under that Regulation the meat-and-bone meal and related products containing material from animals suspected or confirmed of having contracted BSE, or from animals killed under a BSE eradication measure are to be disposed of as waste by incineration or co-incineration in an approved incineration or co-incineration plant. (5) Portugal has insufficient capacity to incinerate or co-incinerate the meat-and-bone meal and related products originating from animals suspected or confirmed of having contracted BSE, or from animals killed under a BSE eradication measure. The accumulation of stocks of that material could pose a risk for public and animal health. (6) It is necessary to amend the conditions provided for in Decision 2001/376/EC for the dispatch of the meat-and-bone meal and related products from Portugal. That Decision should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 2001/376/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 16 September 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33; Corrigenda: OJ L195, 2.6.2004, p. 12). (2) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (3) OJ L 132, 15.5.2001, p. 17. (4) OJ L 273, 10.10.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 668/2004 (OJ L 112, 19.4.2004, p. 1). ANNEX Part B of Annex II is replaced by the following: